EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (hereinafter referred to as the “Amendment”)
dated effective as of December 31, 2006, by and among EXCO PARTNERS OPERATING
PARTNERSHIP, LP (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors
(the “Guarantors”), the LENDERS party hereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”).  Unless the
context otherwise requires or unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have entered
into that certain Senior Revolving Credit Agreement dated as of October 2, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
amend the Credit Agreement to adjust the Leverage Ratio and the Interest
Coverage Ratio.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Guarantors, Administrative Agent and the Lenders hereby agree as follows:


SECTION 1.  AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OR
WAIVER IN WRITING OF EACH CONDITION PRECEDENT SET FORTH IN SECTION 2 HEREOF, AND
IN RELIANCE ON THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
CONTAINED IN THIS AMENDMENT, THE CREDIT AGREEMENT SHALL BE AMENDED IN THE MANNER
PROVIDED IN THIS SECTION 1 EFFECTIVE AS OF DECEMBER 31, 2006.


1.1                               LEVERAGE RATIO.  SECTION 7.11(B) OF THE
CREDIT  AGREEMENT SHALL BE AND IT HEREBY IS AMENDED BY DELETING SUCH SECTION IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

(b)                               Leverage Ratio.

(i)                                  The Borrower will not permit the ratio,
determined as of the end of the fiscal quarter ending December 31, 2006, of
(A) Consolidated Funded Indebtedness as of the end of such fiscal quarter, to
(B) Consolidated EBITDAX for such fiscal quarter multiplied by four (4) to be
greater than 6.00 to 1.00.

(ii)                              The Borrower will not permit the ratio,
determined as of the end of any fiscal quarter ending after December 31, 2006
and on or before June 30, 2007, of (A) Consolidated Funded Indebtedness as of
the end of such fiscal quarter, to (B) Consolidated EBITDAX for the period from
October 1, 2006 to the end of


--------------------------------------------------------------------------------


such fiscal quarter multiplied by a fraction, the numerator of which is four (4)
and the denominator of which is the number of fiscal quarters ended since
October 1, 2006, including the then ending fiscal quarter, to be greater than
5.50 to 1.00.

(iii)                          The Borrower will not permit the ratio,
determined as of the end of the fiscal quarter ending September 30, 2007, of (A)
Consolidated Funded Indebtedness as of the end of such fiscal quarter to (B)
Consolidated EBITDAX for the trailing four fiscal quarter period ending on such
date, to be greater than 5.50 to 1.00.

(iv)                            The Borrower will not permit the ratio,
determined as of the end of the fiscal quarter ending December 31, 2007, of (A)
Consolidated Funded Indebtedness as of the end of such fiscal quarter to (B)
Consolidated EBITDAX for the trailing four fiscal quarter period ending on such
date, to be greater than 5.25 to 1.00.

(v)                                The Borrower will not permit the ratio,
determined as of the end of any fiscal quarter ending on or after March 31,
2008, of (A) Consolidated Funded Indebtedness as of the end of such fiscal
quarter to (B) Consolidated EBITDAX for the trailing four fiscal quarter period
ending on such date, to be greater than 4.00 to 1.00.


1.2                               INTEREST COVERAGE RATIO.  SECTION 7.11(C) OF
THE CREDIT  AGREEMENT SHALL BE AND IT HEREBY IS AMENDED BY DELETING SUCH SECTION
IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

(c)                                Interest Coverage Ratio.

(i)                                  The Borrower will not permit the ratio,
determined as of December 31, 2006, of (A) Consolidated EBITDAX for such fiscal
quarter multiplied by four (4) to (B) Consolidated Interest Expense for such
fiscal quarter multiplied by four (4) to be less than 1.50 to 1.00.

(ii)                              The Borrower will not permit the ratio,
determined as of the end of any fiscal quarter ending after December 31, 2006
and  on or before June 30, 2007, of (A) Consolidated EBITDAX for the period from
October 1, 2006 to the end of such fiscal quarter multiplied by a fraction, the
numerator of which is four (4) and the denominator of which is the number of
fiscal quarters ended since October 1, 2006, including the then ending fiscal
quarter, to (B) Consolidated Interest Expense for the period from October 1,
2006 to the end of such fiscal quarter multiplied by a fraction, the numerator
of which is four (4) and the denominator of which is the number of fiscal
quarters ended since October 1, 2006, including the then ending fiscal quarter,
to be less than 1.75 to 1.00.

2


--------------------------------------------------------------------------------


(iii)                          The Borrower will not permit the ratio,
determined as of the end of the fiscal quarter ending September 30, 2007, of (A)
Consolidated EBITDAX for the trailing four fiscal quarter period ending on such
date, to (B) Consolidated Interest Expense for such four fiscal quarter period
to be less than 1.75 to 1.00.

(iv)                            The Borrower will not permit the ratio,
determined as of the end of the fiscal quarter ending December 31, 2007, of (A)
Consolidated EBITDAX for the trailing four fiscal quarter period ending on such
date, to (B) Consolidated Interest Expense for such four fiscal quarter period
to be less than 2.00 to 1.00.

(v)                                The Borrower will not permit the ratio,
determined as of the end of any fiscal quarter ending on or after March 31,
2008, of (A) Consolidated EBITDAX for the trailing four fiscal quarter period
ending on such date, to (B) Consolidated Interest Expense for such four fiscal
quarter period to be less than 2.50 to 1.00.


SECTION 2.  CONDITIONS.  THE AMENDMENTS TO THE CREDIT AGREEMENT CONTAINED IN
SECTION 1 OF THIS AMENDMENT SHALL BE EFFECTIVE AS OF DECEMBER 31, 2006 UPON THE
SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN THIS SECTION 2.


2.1                               EXECUTION AND DELIVERY.  EACH CREDIT PARTY,
EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE EXECUTED AND DELIVERED THIS
AMENDMENT.


2.2                               NO DEFAULT.  NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING.


2.3                               OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS INCIDENTAL AND
APPROPRIATE TO THE TRANSACTION PROVIDED FOR HEREIN AS THE ADMINISTRATIVE AGENT
OR ITS SPECIAL COUNSEL MAY REASONABLY REQUEST, AND ALL SUCH DOCUMENTS SHALL BE
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


SECTION 3.  REPRESENTATIONS AND WARRANTIES OF BORROWER.  TO INDUCE THE LENDERS
TO ENTER INTO THIS AMENDMENT, EACH CREDIT PARTY HEREBY REPRESENTS AND WARRANTS
TO THE LENDERS AS FOLLOWS:


3.1                               REAFFIRMATION OF REPRESENTATIONS AND
WARRANTIES/FURTHER ASSURANCES.  AFTER GIVING EFFECT TO THE AMENDMENTS, CONSENTS,
TERMINATIONS AND RELEASES HEREIN, EACH REPRESENTATION AND WARRANTY OF SUCH
CREDIT PARTY CONTAINED IN THE CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT IS
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF (EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE).


3.2                               CORPORATE AUTHORITY; NO CONFLICTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH CREDIT PARTY OF THIS AMENDMENT AND
ALL DOCUMENTS, INSTRUMENTS AND AGREEMENTS CONTEMPLATED HEREIN ARE WITHIN SUCH
CREDIT PARTY’S CORPORATE OR OTHER ORGANIZATIONAL POWERS, HAVE BEEN DULY
AUTHORIZED BY NECESSARY ACTION, REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING
WITH, ANY COURT OR AGENCY OF GOVERNMENT AND DO NOT VIOLATE OR CONSTITUTE A
DEFAULT UNDER ANY PROVISION OF ANY APPLICABLE LAW OR OTHER AGREEMENTS BINDING
UPON SUCH CREDIT PARTY OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON
ANY OF THE ASSETS OF SUCH CREDIT PARTY EXCEPT FOR LIENS PERMITTED UNDER SECTION
7.02 OF THE CREDIT AGREEMENT.

3


--------------------------------------------------------------------------------



3.3                               ENFORCEABILITY.  THIS AMENDMENT CONSTITUTES
THE VALID AND BINDING OBLIGATION OF SUCH CREDIT PARTY ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS (I) THE ENFORCEABILITY THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING CREDITOR’S RIGHTS GENERALLY,
AND (II) THE AVAILABILITY OF EQUITABLE REMEDIES MAY BE LIMITED BY EQUITABLE
PRINCIPLES OF GENERAL APPLICATION.


SECTION 4.  MISCELLANEOUS.


4.1                               REAFFIRMATION OF LOAN DOCUMENTS AND LIENS. 
ANY AND ALL OF THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS SHALL, EXCEPT AS AMENDED AND MODIFIED HEREBY, REMAIN IN FULL FORCE AND
EFFECT.  EACH CREDIT PARTY HEREBY AGREES THAT THE AMENDMENTS AND MODIFICATIONS
HEREIN CONTAINED SHALL IN NO MANNER AFFECT OR IMPAIR THE LIABILITIES, DUTIES AND
OBLIGATIONS OF ANY CREDIT PARTY UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR THE LIENS SECURING THE PAYMENT AND PERFORMANCE THEREOF.


4.2                               PARTIES IN INTEREST.  ALL OF THE TERMS AND
PROVISIONS OF THIS AMENDMENT SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


4.3                               LEGAL EXPENSES.  EACH CREDIT PARTY HEREBY
AGREES TO PAY ALL REASONABLE FEES AND EXPENSES OF SPECIAL COUNSEL TO THE
ADMINISTRATIVE AGENT INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND ALL RELATED
DOCUMENTS.


4.4                               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT; SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES
ARE PHYSICALLY ATTACHED TO THE SAME DOCUMENT.  HOWEVER, THIS AMENDMENT SHALL
BIND NO PARTY UNTIL EACH CREDIT PARTY, THE LENDERS (OR AT LEAST THE REQUIRED
PERCENTAGE THEREOF), AND THE ADMINISTRATIVE AGENT HAVE EXECUTED A COUNTERPART. 
DELIVERY OF PHOTOCOPIES OF THE SIGNATURE PAGES TO THIS AMENDMENT BY FACSIMILE OR
ELECTRONIC MAIL SHALL BE EFFECTIVE AS DELIVERY OF MANUALLY EXECUTED COUNTERPARTS
OF THIS AMENDMENT.


4.5                               COMPLETE AGREEMENT.  THIS AMENDMENT, THE
CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


4.6                               HEADINGS.  THE HEADINGS, CAPTIONS AND
ARRANGEMENTS USED IN THIS AMENDMENT ARE, UNLESS SPECIFIED OTHERWISE, FOR
CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO LIMIT, AMPLIFY OR MODIFY THE TERMS
OF THIS AMENDMENT, NOR AFFECT THE MEANING THEREOF.

[Signature Pages Follow]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this First Amendment to Credit
Agreement to be duly executed as of the date first above written.

BORROWER:

 

 

 

 

EXCO PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

 

By:

EXCO Partners OLP GP, LLC

 

 

its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY

 

 

 

 

    Name:

J. Douglas Ramsey, Ph.D.

 

 

 

    Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

TXOK ENERGY RESOURCES HOLDINGS, L.L.C.

 

TXOK TEXAS ENERGY HOLDINGS, LLC

 

GARRISON GATHERING, LLC

 

VAUGHAN DE, LLC

 

VAUGHAN HOLDING COMPANY, LLC

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

Title:

Vice President and Chief Financial Officer

 

 

for each of the Credit Parties listed above

 

 

 

 

WINCHESTER ENERGY COMPANY , LP (as successor to Winchester Acquisition, LLC)

 

 

 

By:

TXOK Texas Energy Holdings, LLC, as general partner

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY

 

 

 

 

    Name:J. Douglas Ramsey, Ph.D.

 

 

 

    Title: Vice President and Chief Financial Officer


--------------------------------------------------------------------------------


 

TXOK TEXAS ENERGY RESOURCES, L.P.

 

 

 

 

 

 

By:

TXOK Texas Energy Holdings, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY

 

 

 

   Name:

J. Douglas Ramsey, Ph.D.

 

 

 

   Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ROJO PIPELINE, LP

 

 

 

 

 

By:

TXOK Texas Energy Holdings, LLC,

 

 

Its sole general partner

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY

 

 

 

Name: J. Douglas Ramsey, Ph.D.

 

 

Title:  Vice President and Chief Financial Officer

 

 

 

 

 

TALCO MIDSTREAM ASSETS, LTD.

 

 

 

 

By:

VAUGHAN HOLDING COMPANY, LLC.

 

 

its General Partner

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY

 

Name:

J. Douglas Ramsey, Ph.D.

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

TGG PIPELINE, LTD.

 

 

 

By:

VAUGHAN HOLDING COMPANY, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President and Chief Financial

 

 

 

Officer

 


--------------------------------------------------------------------------------


 

WINCHESTER PRODUCTION COMPANY,

 

 

LTD., a Texas limited partnership

 

 

 

 

 

 

By:

VAUGHAN HOLDING COMPANY, LLC.

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/  J. DOUGLAS RAMSEY

 

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

 

Title:

Vice President and Chief Financial

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as a Lender and as Administrative Agent,

 

 

 

 

 

By:

/s/ WM. MARK CRANMER

 

 

Name:

Wm. Mark Cranmer

 

 

Title:

Senior Vice President

 

 

 

 

 

 

CITIBANK, N.A.,

 

 

as a Lender and as a Syndication Agent

 

 

 

 

 

 

 

 

By:

/s/ ANGELA MCCRACKEN

 

 

Name:

Angela McCracken

 

 

Title:

Vice President

 

 

 

 

 

 

BNP PARIBAS,

 

 

as a Lender and as a Syndication Agent

 

 

 

 

 

 

 

 

By:

/s/ POLLY SCHOTT

 

 

Name:

Polly Schott

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ ROBERT LONG

 

 

Name:

Robert Long

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

FORTIS CAPITAL CORP.,

 

as a Lender and as a Documentation Agent

 

 

 

 

 

 

 

By:

 /s/ MICHELE JONES

 

Name:

Michele Jones

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ DARRELL HOLLEY

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Lender and as a Documentation Agent

 

 

 

 

 

 

 

By:

/s/ JARROD BOURGEOIS

 

Name:

Jarrod Bourgeois

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ WHITNEY RANDOLPH

 

Name:

Whitney Randolph

 

Title:

Investment Banking Officer

 

 

 

 

 

 

 

COMERICA BANK,

 

as a Lender and as a Managing Agent

 

 

 

 

 

 

 

By:

/s/ PETER L. SEFZIK

 

Name:

 Peter L. Sefzik

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

KEY BANK NATIONAL ASSOCIATION,

 

as a Lender and as a Managing Agent

 

 

 

 

 

 

 

By:

/s/ THOMAS RAJAN

 

Name: Thomas Rajan

 

Title: Senior Vice President

 

 

 

 

 

 

 

CREDIT SUISSE, Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ RIANKA MOHAN

 

Name: Rianka Mohan

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ LAURENCE LAPEYRE

 

Name: Laurence Lapeyre

 

Title: Associate


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ JAY BUCKMAN

 

Name:  Jay Buckman

 

Title: Vice President

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ PEDRO RAMIREZ

 

Name: Pedro Ramirez

 

Title: Authorized Signatory

 


--------------------------------------------------------------------------------